Sciortino v Gleason (2019 NY Slip Op 03213)





Sciortino v Gleason


2019 NY Slip Op 03213


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


490 CA 18-02144

[*1]JOSEPH SCIORTINO, PLAINTIFF-APPELLANT,
vPAULA GLEASON, ADAM GANGI AND AMELIA GANGI, DEFENDANTS-RESPONDENTS. 


CHIACCHIA & FLEMING, LLP, HAMBURG (TIFFANY M. KOPACZ OF COUNSEL), FOR PLAINTIFF-APPELLANT.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AARON M. ADOFF OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered May 11, 2018. The order granted defendants' motion for summary judgment dismissing plaintiff's complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court